 
Exhibit 10.2
 
ESCROW AGREEMENT
 
ESCROW AGREEMENT (“Agreement”) dated [Closing Date] by and among RHAPSODY
ACQUISITION CORP., a Delaware corporation (“Delcorp”), BRIAN PRATT, as the
Target Stockholders’ Representative, being the representative of the former
stockholders of PRIMORIS CORPORATION, a Nevada corporation (the
“Representative”), and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow
agent (the “Escrow Agent”).
 
Delcorp, Primoris Corporation (“Target”) and certain stockholders of Target are
the parties to an Agreement and Plan of Merger and Reorganization dated as of
February 19, 2008 (the “Merger Agreement”) pursuant to which Target has merged
into Delcorp, with Delcorp being the surviving entity of such merger. Pursuant
to the Merger Agreement, Delcorp is to be indemnified in certain respects. The
parties desire to establish an escrow fund as collateral security for the
indemnification obligations under the Merger Agreement. The Representative has
been designated pursuant to the Merger Agreement to represent all of the former
stockholders of Target (the “Stockholders”) and each Permitted Transferee (as
hereinafter defined) of the Stockholders (the Stockholders and all such
Permitted Transferees are hereinafter referred to collectively as the “Owners”),
and to act on their behalf for purposes of this Agreement. Capitalized terms
used herein that are not otherwise defined herein shall have the meanings
ascribed to them in the Merger Agreement.
 
The parties agree as follows:
 
1.      (a)      Concurrently with the execution hereof, each of the
Stockholders is delivering to the Escrow Agent, to be held in escrow pursuant to
the terms of this Agreement, stock certificates issued in the name of such
Stockholder representing seven and one-half percent (7.5%) of the total number
of Base Shares received by such Stockholder pursuant to the Merger Agreement,
together with two (2) assignments separate from certificate executed in blank by
such Stockholder, with medallion signature guaranties. The shares of Delcorp
Common Stock represented by the stock certificates so delivered by the
Stockholders to the Escrow Agent are herein referred to in the aggregate as the
“Escrow Fund.” The Escrow Agent shall maintain a separate account for each
Stockholder’s, and, subsequent to any transfer permitted pursuant to Paragraph
1(e) hereof, each Owner’s, portion of the Escrow Fund.
 
(a)      The Escrow Agent hereby agrees to act as escrow agent and to hold,
safeguard and disburse the Escrow Fund pursuant to the terms and conditions
hereof. It shall treat the Escrow Fund as a trust fund in accordance with the
terms of this Agreement and not as the property of Delcorp. The Escrow Agent’s
duties hereunder shall terminate upon its distribution of the entire Escrow Fund
in accordance with this Agreement.
 
(b)      Except as herein provided, the Owners shall retain all of their rights
as stockholders of Delcorp with respect to shares of Delcorp Common Stock
constituting the Escrow Fund during the period the Escrow Fund is held by the
Escrow Agent (the “Escrow Period”), including, without limitation, the right to
vote their shares of Delcorp Common Stock included in the Escrow Fund.
 

--------------------------------------------------------------------------------


 
(c)      During the Escrow Period, all dividends payable in cash with respect to
the shares of Delcorp Common Stock included in the Escrow Fund shall be paid to
the Owners, but all dividends payable in stock or other non-cash property
(“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold in
accordance with the terms hereof. As used herein, the term “Escrow Fund” shall
be deemed to include the Non-Cash Dividends distributed thereon, if any.
 
(d)      During the Escrow Period, no sale, transfer or other disposition may be
made of any or all of the shares of Delcorp Common Stock in the Escrow Fund
except (i) to a “Permitted Transferee” (as hereinafter defined), (ii) by virtue
of the laws of descent and distribution upon death of any Owner, or (iii)
pursuant to a qualified domestic relations order; provided, however, that such
permissive transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Agreement. As
used in this Agreement, the term “Permitted Transferee” shall include: (x)
members of a Stockholder’s “Immediate Family” (as hereinafter defined); (y) an
entity in which (A) a Stockholder and/or members of a Stockholder’s Immediate
Family beneficially own 100% of such entity’s voting and non-voting equity
securities, or (B) a Stockholder and/or a member of such Stockholder’s Immediate
Family is a general partner and in which such Stockholder and/or members of such
Stockholder’s Immediate Family beneficially own 100% of all capital accounts of
such entity; and (z) a revocable trust established by a Stockholder during his
lifetime for the benefit of such Stockholder or for the exclusive benefit of all
or any of such Stockholder’s Immediate Family. As used in this Agreement, the
term “Immediate Family” means, with respect to any Stockholder, a spouse,
Delcorp, lineal descendants, the spouse of any lineal descendant, and brothers
and sisters (or a trust, all of whose current beneficiaries are members of an
Immediate Family of the Stockholder). In connection with and as a condition to
each permitted transfer, the Permitted Transferee shall deliver to the Escrow
Agent an assignment separate from certificate executed by the transferring
Stockholder, with medallion signature guaranty, or where applicable, an order of
a court of competent jurisdiction, evidencing the transfer of shares to the
Permitted Transferee, together with two (2) assignments separate from
certificate executed in blank by the Permitted Transferee, with medallion
signature guaranties, with respect to the shares transferred to the Permitted
Transferee. Upon receipt of such documents, the Escrow Agent shall deliver to
Delcorp’s transfer agent the original stock certificate out of which the
assigned shares are to be transferred, together with the executed assignment
separate from certificate executed by the transferring Stockholder, or a copy of
the applicable court order, and shall request that Delcorp issue new
certificates representing (m) the number of shares, if any, that continue to be
owned by the transferring Stockholder, and (n) the number of shares owned by the
Permitted Transferee as the result of such transfer. Delcorp, the transferring
Stockholder and the Permitted Transferee shall cooperate in all respects with
the Escrow Agent in documenting each such transfer and in effectuating the
result intended to be accomplished thereby. During the Escrow Period, no Owner
shall pledge or grant a security interest in such Owner’s shares of Delcorp
Common Stock included in the Escrow Fund or grant a security interest in such
Owner’s rights under this Agreement.
 
- 2 -

--------------------------------------------------------------------------------


 
2.      (a)      Delcorp, acting through the current or former member or members
of Delcorp’s Board of Directors who has or have been appointed by Delcorp to
take all necessary actions and make all decisions on behalf of Delcorp with
respect to its rights to indemnification under Article VII of the Merger
Agreement (the “Committee”), may make a claim for indemnification pursuant to
the Merger Agreement (“Indemnification Claim”) against the Escrow Fund by giving
notice (a “Notice”) to the Representative (with a copy to the Escrow Agent)
specifying (i) the covenant, representation, warranty, agreement, undertaking or
obligation contained in the Merger Agreement which it asserts has been breached
or otherwise entitles Delcorp to indemnification, (ii) in reasonable detail, the
nature and dollar amount of any Indemnification Claim, (iii) whether the
Indemnification Claim is a claim is a Basic Indemnification Claim, a Tax
Indemnification Claim or an Environmental Indemnification Claim, and (iv)
whether the Indemnification Claim results from a Third Party Claim against
Delcorp or Target. The Committee also shall deliver to the Escrow Agent (with a
copy to the Representative), concurrently with its delivery to the Escrow Agent
of the Notice, a certification as to the date on which the Notice was delivered
to the Representative. As used herein, “Basic Indemnification Claim” means an
Indemnification Claim other than a Tax Indemnification Claim or an Environmental
Indemnification Claim.
 
(b)      If the Representative shall give a notice to the Committee (with a copy
to the Escrow Agent) (a “Counter Notice”), within 30 days following the date of
receipt (as specified in the Committee’s certification) by the Representative of
a copy of the Notice, disputing whether the Indemnification Claim is
indemnifiable under the Merger Agreement, the Committee and the Representative
shall attempt to resolve such dispute by voluntary settlement as provided in
paragraph 2(c) below. If no Counter Notice with respect to an Indemnification
Claim is received by the Escrow Agent from the Representative within such 30-day
period, the Indemnification Claim shall be deemed to be an Established Claim (as
hereinafter defined) for purposes of this Agreement.
 
(c)      If the Representative delivers a Counter Notice to the Escrow Agent,
the Committee and the Representative shall, during the period of 60 days
following the delivery of such Counter Notice or such greater period of time as
the parties may agree to in writing (with a copy to the Escrow Agent), attempt
to resolve the dispute with respect to which the Counter Notice was given. If
the Committee and the Representative shall reach a settlement with respect to
any such dispute, they shall jointly deliver written notice of such settlement
to the Escrow Agent specifying the terms thereof. If the Committee and the
Representative shall be unable to reach a settlement with respect to a dispute,
such dispute shall be resolved by arbitration pursuant to paragraph 2(d) below.
 
(d)      If the Committee and the Representative cannot resolve a dispute prior
to expiration of the 60-day period referred to in paragraph 2(c) above (or such
longer period as the parties may have agreed to in writing), then such dispute
shall be submitted (and either party may submit such dispute) for arbitration
before the Judicial Arbitration and Medication Service (“JAMS”) in Orange
County, California, pursuant to Section 10.12 of the Merger Agreement.
 
- 3 -

--------------------------------------------------------------------------------


 
(e)      As used in this Agreement, “Established Claim” means any (i)
Indemnification Claim deemed established pursuant to the last sentence of
paragraph 2(b) above, (ii) Indemnification Claim resolved in favor of Delcorp by
settlement pursuant to paragraph 2(c) above, resulting in a dollar award to
Delcorp, (iii) Indemnification Claim established by the decision of an
arbitrator pursuant to paragraph 2(d) above, resulting in a dollar award to
Delcorp, (iv) Third Party Claim that has been sustained by a final determination
(after exhaustion of any appeals) of a court of competent jurisdiction, or (v)
Third Party Claim that the Committee and the Representative have jointly
notified the Escrow Agent has been settled in accordance with the provisions of
the Merger Agreement.
 
(f)      (i)      Promptly after an Indemnification Claim becomes an Established
Claim, the Committee and the Representative shall jointly deliver a notice to
the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay to
Delcorp, and the Escrow Agent promptly shall pay to Delcorp, an amount equal to
the aggregate dollar amount of the Established Claim (or, if at such time there
remains in the Escrow Fund less than the full amount so payable, the full amount
remaining in the Escrow Fund).
 
(ii)      Payment of an Established Claim shall be made from Escrow Shares pro
rata from the account maintained on behalf of each Owner. For purposes of each
payment, such shares shall be valued at the “Fair Market Value” (as defined
below). However, in no event shall the Escrow Agent be required to calculate
Fair Market Value or make a determination of the number of shares to be
delivered to Delcorp in satisfaction of any Established Claim; rather, such
calculation shall be included in and made part of the Joint Notice. The Escrow
Agent shall transfer to Delcorp out of the Escrow Fund that number of shares of
Delcorp Common Stock necessary to satisfy each Established Claim, as set out in
the Joint Notice. Any dispute between the Committee and the Representative
concerning the calculation of Fair Market Value or the number of shares
necessary to satisfy any Established Claim, or any other dispute regarding a
Joint Notice, shall be resolved between the Committee and the Representative in
accordance with the procedures specified in paragraph 2(d) above, and shall not
involve the Escrow Agent. Each transfer of shares in satisfaction of an
Established Claim shall be made by the Escrow Agent delivering to Delcorp one or
more stock certificates held in each Owner’s account evidencing not less than
such Owner’s pro rata portion of the aggregate number of shares specified in the
Joint Notice, together with assignments separate from certificate executed in
blank by such Owner and completed by the Escrow Agent in accordance with
instructions included in the Joint Notice. Upon receipt of the stock
certificates and assignments, Delcorp shall deliver to the Escrow Agent new
certificates representing the number of shares owned by each Owner after such
payment. The parties hereto (other than the Escrow Agent) agree that the
foregoing right to make payments of Established Claims in shares of Delcorp
Common Stock may be made notwithstanding any other agreements restricting or
limiting the ability of any Owner to sell any shares of Delcorp stock or
otherwise. The Committee and the Representative shall be required to exercise
utmost good faith in all matters relating to the preparation and delivery of
each Joint Notice. As used herein, “Fair Market Value” means the average
reported closing price for the Delcorp Common Stock for the ten trading days
ending on the last trading day prior to (x) the day the Established Claim is
paid with respect to Indemnification Claims paid on or before the Basic Escrow
Termination Date, (y) the Basic Escrow Termination Date with respect to shares
constituting the Pending Claims Reserve (as hereinafter defined) on the Basic
Escrow Termination Date, and (z) with respect to shares placed in the Pending
Claims Reserve for a Tax Indemnification Claim or Environmental Indemnification
Claim asserted after the Basic Escrow Termination Date, the day such Tax
Indemnification Claim or Environmental Indemnification Claim is asserted.
 
- 4 -

--------------------------------------------------------------------------------


 
(iii)      Notwithstanding anything herein to the contrary, at such time as an
Indemnification Claim has become an Established Claim, the Representative shall
have the right to substitute for the Escrow Shares that otherwise would be paid
in satisfaction of such claim (the “Claim Shares”), cash in an amount equal to
the Fair Market Value of the Claim Shares (“Substituted Cash”). In such event
(i) the Joint Notice shall include a statement describing the substitution of
Substituted Cash for the Claim Shares, and (ii) substantially contemporaneously
with the delivery of such Joint Notice, the Representative shall cause currently
available funds to be delivered to the Escrow Agent in an amount equal to the
Substituted Cash. Upon receipt of such Joint Notice and Substituted Cash, the
Escrow Agent shall (y) in payment of the Established Claim described in the
Joint Notice, deliver the Substituted Cash to Delcorp in lieu of the Claim
Shares, and (z) cause the Claim Shares to be returned to the Representative.
 
3.      (a)      On the first Business Day after the Basic Escrow Termination
Date, upon receipt of a Joint Notice, the Escrow Agent shall distribute and
deliver to each Owner certificates representing shares of Delcorp Common Stock
then in such Owner’s account in the Escrow Fund equal to four-fifths of the
original number of shares placed in such Owner’s account less that number of
shares in such Owner’s account equal to the sum of (i) the number of shares
applied in satisfaction of Indemnification Claims made prior to that date and
(ii) the number of shares in the Pending Claims Reserve allocated to such
Owner’s account, as provided in the following sentence, and shall continue to
hold the remaining shares in such Owner’s account as T/E Indemnity Shares. If,
at such time, there are any Indemnification Claims with respect to which Notices
have been received but which have not been resolved pursuant to Section 2 hereof
or in respect of which the Escrow Agent has not been notified of, and received a
copy of, a final determination (after exhaustion of any appeals) by a court of
competent jurisdiction, as the case may be (in either case, “Pending Claims”),
and which, if resolved or finally determined in favor of Delcorp, would result
in a payment to Delcorp, the Escrow Agent shall retain in the Pending Claims
Reserve that number of shares of Delcorp Common Stock having a Fair Market Value
equal to the dollar amount for which indemnification is sought in such
Indemnification Claim, allocated pro rata from the account maintained on behalf
of each Owner. The Committee shall certify to the Escrow Agent the Fair Market
Value to be used in calculating the Pending Claims Reserve and the number of
shares of Delcorp Common Stock to be retained therefor. Thereafter, if any
Pending Claim becomes an Established Claim, the Committee and the Representative
shall deliver to the Escrow Agent a Joint Notice directing the Escrow Agent to
deliver to Delcorp the number of shares in the Pending Claims Reserve in respect
thereof determined in accordance with paragraph 2(f) above and to deliver to
each Owner the remaining shares in the Pending Claims Reserve allocated to such
Pending Claim, all as specified in a Joint Notice. If any Pending Claim is
resolved against Delcorp, the Committee and the Representative shall deliver to
the Escrow Agent a Joint Notice directing the Escrow Agent to pay to each Owner
its pro rata portion of the number of shares allocated to such Pending Claim in
the Pending Claims Reserve.
 
(b)      On the first Business Day after the T/E Escrow Termination Date, upon
receipt of a Joint Notice, the Escrow Agent shall distribute and deliver to each
Owner certificates representing the shares of Delcorp Common Stock then in such
Owner’s account in the Escrow Fund that are T/E Indemnity Shares other than T/E
Indemnity Shares in the Pending Claims Reserve. Upon the subsequent resolution
of a Claim for which shares remain in the Pending Claims Reserve, upon receipt
of a Joint Notice, the Escrow Agent shall distribute and deliver such shares to
the Delcorp, if the Claim is resolved in favor of Delcorp, or, if resolved
against Delcorp, to the Owners pro rata to the accounts maintained for them.
Upon resolution of all Pending Claims, the Committee and the Representative
shall deliver to the Escrow Agent a Joint Notice directing the Escrow Agent
shall pay to each Owner the remaining portion of his or her account in the
Escrow Fund.
 
- 5 -

--------------------------------------------------------------------------------


 
(c)      As used herein, the “Pending Claims Reserve” shall mean, at the time
any such determination is made, that number of shares of Delcorp Common Stock in
the Escrow Fund having a Fair Market Value equal to the sum of the aggregate
dollar amounts claimed to be due with respect to all Pending Claims (as shown in
the Notices of such Claims).
 
4.     The Escrow Agent, the Committee and the Representative shall cooperate in
all respects with one another in the calculation of any amounts determined to be
payable to Delcorp and the Owners in accordance with this Agreement and in
implementing the procedures necessary to effect such payments.
 
5.     (a)      The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein. It is understood that the Escrow Agent is not a
trustee or fiduciary and is acting hereunder merely in a ministerial capacity.
 
(b)      The Escrow Agent shall not be liable for any action taken or omitted by
it in good faith and in the exercise of its own best judgment, and may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.
 
(c)      The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment to Delcorp pursuant to the terms of this Agreement or, if
such notice is disputed by the Committee or the Representative, the settlement
with respect to any such dispute, whether by virtue of joint resolution,
arbitration or determination of a court of competent jurisdiction, is to pay to
Delcorp the amount specified in such notice, and the Escrow Agent shall have no
duty to determine the validity, authenticity or enforceability of any
specification or certification made in such notice.
 
(d)      The Escrow Agent shall not be liable for any action taken by it in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Agreement, and may consult with counsel of its own
choice and shall have full and complete authorization and indemnification under
Section 5(g), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.
 
(e)      The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto written
notice and such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by the
Committee and the Representative. If no new escrow agent is so appointed within
the 60 day period following the giving of such notice of resignation, the Escrow
Agent may deposit the Escrow Fund with any court it reasonably deems
appropriate.
 
- 6 -

--------------------------------------------------------------------------------


 
(f)      The Escrow Agent shall be indemnified and held harmless by Delcorp from
and against any expenses, including counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Fund held by it hereunder, other than expenses or losses arising
from the gross negligence or willful misconduct of the Escrow Agent. Promptly
after the receipt by the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall notify
the other parties hereto in writing. In the event of the receipt of such notice,
the Escrow Agent, in its sole discretion, may commence an action in the nature
of interpleader in the United States District Court for the Central Division of
California in Orange County, California.
 
(g)      The Escrow Agent shall be entitled to reasonable compensation from
Delcorp for all services rendered by it hereunder. The Escrow Agent shall also
be entitled to reimbursement from Delcorp for all expenses paid or incurred by
it in the administration of its duties hereunder including, but not limited to,
all counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.
 
(h)      From time to time on and after the date hereof, the Committee and the
Representative shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.
 
(i)      Notwithstanding anything herein to the contrary, the Escrow Agent shall
not be relieved from liability hereunder for its own gross negligence or its own
willful misconduct.
 
6.      This Agreement expressly sets forth all the duties of the Escrow Agent
with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.
 
7.      This Agreement shall inure to the benefit of and be binding upon the
parties and their respective heirs, successors, assigns and legal
representatives, shall be governed by and construed in accordance with the law
of Delaware applicable to contracts made and to be performed therein except that
issues relating to the rights and obligations of the Escrow Agent shall be
governed by and construed in accordance with the law of New York applicable to
contracts made and to be performed therein. This Agreement cannot be changed or
terminated except by a writing signed by the Committee, the Representative and
the Escrow Agent.
 
- 7 -

--------------------------------------------------------------------------------


 
8.      The Committee and the Representative each hereby consents to the
exclusive jurisdiction of the federal and state courts sitting in Orange County,
California, with respect to any claim or controversy arising out of this
Agreement. Service of process in any action or proceeding brought against the
Committee or the Representative in respect of any such claim or controversy may
be made upon it by registered mail, postage prepaid, return receipt requested,
at the address specified in Section 9, with copies delivered by nationally
recognized overnight carrier to Graubard Miller, The Chrysler Building, 405
Lexington Avenue, New York, N.Y. 10174-1901, Attention: David Alan Miller, Esq.,
and to Rutan & Tucker, 611 Anton Boulevard, Suite 1400, Costa Mesa, CA
92626-1931, Attention: George Wall, Esq.
 
9.      All notices and other communications under this Agreement shall be in
writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:
 

 
A.
If to the Committee, to it at:
   
Eric Rosenfeld
   
825 Third Avenue, 40th Floor
   
New York, New York 10022
   
Telecopier No.: 212-319-0760
         
with a copy to:
         
Graubard Miller
   
The Chrysler Building
   
405 Lexington Avenue
   
New York, New York 10174-1901
   
Attention: David Alan Miller, Esq.
   
Telecopier No.: 212-818-8881
       
B.
If to the Representative, to him at:
         
[To follow]
         
with a copy to:
         
Rutan & Tucker
   
611 Anton Boulevard, Suite 1400
   
Costa Mesa, CA 92626-5100
   
Attention: George Wall, Esq.
   
Telecopier No.: 714-546-9035

 
- 8 -

--------------------------------------------------------------------------------


 
 
C.
If to the Escrow Agent, to it at:
   
Continental Stock Transfer & Trust Company
   
2 Broadway
   
New York, New York 10004
   
Attention: Steven G. Nelson
   
Telecopier No.: 212-509-5150

 
or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.
 
10.          (a)      If this Agreement requires a party to deliver any notice
or other document, and such party refuses to do so, the matter shall be
submitted to arbitration pursuant to paragraph 2(d) of this Agreement.
 
(b)      All notices delivered to the Escrow Agent shall refer to the provision
of this Agreement under which such notice is being delivered and, if applicable,
shall clearly specify the aggregate dollar amount due and payable to Delcorp.
 
(c)      This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original instrument and all of which together
shall constitute a single agreement.
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
on the date first above written.
 
[Signatures are on following page]
 
- 9 -

--------------------------------------------------------------------------------



 
[Signature Page to Escrow Agreement]

             
RHAPSODY ACQUISITION CORP.
              By:    

--------------------------------------------------------------------------------

              Name:      

--------------------------------------------------------------------------------

 
      Title:      

--------------------------------------------------------------------------------

 

 

   
THE REPRESENTATIVE
                   

--------------------------------------------------------------------------------

Brian Pratt

 
 

      ESCROW AGENT              
CONTINENTAL STOCK TRANSFER &
TRUST COMPANY
              By:    

--------------------------------------------------------------------------------

              Name:      

--------------------------------------------------------------------------------

 
      Title:      

--------------------------------------------------------------------------------

 
- 10 -

--------------------------------------------------------------------------------

